Exhibit 10.23

 

STRATEGIC HOTEL CAPITAL, INC.

STOCK UNIT AWARD AGREEMENT

 

We are pleased to inform you that you have been awarded by Strategic Hotel
Capital, Inc. (the “Company”), a stock unit award (the “Stock Unit Award”).

 

The terms of the Stock Unit Award are as set forth in this Stock Unit Award
Agreement (“Agreement”). The Stock Unit Award Agreement is granted under the
Strategic Hotel Capital, Inc. 2004 Incentive Plan (“Plan”) and, except as
expressly provided otherwise herein, is limited by and subject to the express
terms and conditions of the Plan, a copy of which is attached. Capitalized terms
that are not defined in this Agreement have the meanings given to them in the
Plan. The basic terms of the Stock Unit Award are summarized as follows:

 

Grant Date:                                                       Number of
Units:                                                      

 

1. Vesting

 

(a) The Stock Unit Award is subject to forfeiture upon termination of your
employment or service relationship with the Employer as described below. The
Stock Unit Award will vest and no longer be subject to forfeiture on
[                         provided you remain continuously employed or in
service with the Employer through such date.] [ the dates set forth below (each
a “Vesting Date”) according to the following schedule:

 

Date at Which Portion of Stock Unit

Award is Vested and No Longer Subject to

Forfeiture Provided Continuous

Employment or Service With the Employer

From the Grant Date

--------------------------------------------------------------------------------

  

Portion of Stock Unit

Award Vested and No
Longer Subject to
Forfeiture

--------------------------------------------------------------------------------

                [Dates]

   [Percentages]]

 

 

 

(b) Units that have vested and are no longer subject to forfeiture according to
the schedule above are referred to herein as “Vested Units.” Units that have not
vested and remain subject to forfeiture under the preceding schedule are
referred to herein as “Unvested Units.” The Unvested Units will vest (and to the
extent so vested cease to be Unvested Units remaining subject to forfeiture) in
accordance with the above schedule. Collectively, the Unvested Units and Vested
Units are referred to herein as the “Units.”

 

(c) Early lapse of the forfeiture restrictions may occur as described below in
connection with a Change of Control, your death, [your retirement from the
Employer after age 60] [your Retirement], your Disability, [a Constructive
Termination, or the Company’s



--------------------------------------------------------------------------------

termination of your employment [for reasons other than] [without] Cause
(“NonCause Termination”)]. [For purposes of this Agreement, the terms
“Retirement,” “Disability,” “Constructive Termination” and “Cause” shall have
the meanings given to such terms in your Employment Agreement made and entered
into as of                             .] [For purposes of this Agreement,
“Construction Termination” also includes termination due to the nonrenewal of
the Employment Agreement by the Company prior to the Executive’s attaining age
62.]

 

2. Termination of Employment or Services

 

If [you terminate your employment or service relationship with the Employer
other than as a result of a Constructive Termination or the Company terminates
your employment relationship for Cause] [your employment or service relationship
with the Employer terminates for any reason other than death, retirement from
the Employer after age 60 or Disability], any portion of this Stock Unit Award
that has not vested as provided in Section 1 will immediately terminate. You
will forfeit all Unvested Units upon such occurrence without the payment of any
further consideration to you.

 

If your employment or service relationship with the Employer terminates because
of death, [retirement from the Employer after age 60] [Retirement] or
Disability, [Constructive Termination or NonCause Termination,] the vesting of
this Stock Unit Award will accelerate and all Units under this Stock Unit Award
will become fully vested. [If your employment or service relationship with the
Employer terminates because of Constructive Termination or NonCause Termination,
the vesting of those Units which would have vested if your employment had
continued for two years following your termination of employment will accelerate
and such Units under this Stock Unit Award will become fully vested.]

 

3. Change of Control

 

Upon a Change of Control of the Company, the vesting of your Stock Unit Award
will accelerate and all Units under this Agreement shall become fully vested.

 

4. Conversion of Units into Shares of Common Stock

 

Except as otherwise provided by a deferral election pursuant to Section 5 of
this Agreement [or as otherwise provided in the following paragraph in
connection with a Constructive Termination or a NonCause Termination], Vested
Units shall be converted into shares of Common Stock and distributed to you on
or about the February 15th following the day when Unvested Units become Vested
Units at the applicable Vesting Date or as soon as administratively feasible
following your termination of employment with respect to Unvested Units which
become Vested Units [because of death, Retirement or Disability] in accordance
with Section 2.

 

[Except as otherwise provided by a deferral election pursuant to Section 5 of
this Agreement, Unvested Units which become Vested Units solely because of the
acceleration of vesting upon a Constructive Termination or NonCause Termination
shall be converted into shares of Common Stock and distributed to you on or
about February 15th following the day when such Unvested Units would have become
Vested Units without regard to the accelerated vesting.]

 

-2-



--------------------------------------------------------------------------------

If, however, you elect to defer payment of the shares of Common Stock as
provided in Section 5 of this Agreement, the shares of Common Stock shall be
issued as set forth in the Deferral Election Agreement entered into between you
and the Committee.

 

5. Deferral Election

 

[Subject to Section 13,] you may elect to defer delivery of the shares of Common
Stock that would otherwise be due by virtue of the lapse or waiver of the
vesting requirements as set forth in Section 1. The Committee shall, in its sole
discretion, establish the rules and procedures for such deferral elections and
payment deferrals.

 

6. Dividends

 

You shall be credited with dividend equivalents with respect to your Units under
this Agreement. The Committee, in its sole discretion, may determine the form of
payment of dividend equivalents, including cash, shares of Common Stock or
Units.

 

7. No Rights as Shareholder

 

You shall not have voting or any other rights as a shareholder of the Common
with respect to the Units. Upon conversion of the Units into shares of Common
Stock, you will obtain full voting and other rights as a shareholder of the
Company.

 

8. Securities Law Compliance

 

Notwithstanding any other provision of this Agreement, you may not sell the
shares of Common Stock acquired upon the conversion of Units unless such shares
are registered under the Securities Act or, if such shares are not then so
registered, the Company has determined that such sale would be exempt from the
registration requirements of the Securities Act. The sale of such shares of
Common Stock must also comply with other applicable laws and regulations
governing the shares, and you may not sell the shares of Common Stock if the
Company determines that such sale would not be in material compliance with such
laws and regulations.

 

9. Transfer Restrictions

 

9.1    Restrictions on Transfer of Unvested Shares. Any sale, transfer,
assignment, encumbrance, pledge, hypothecation, conveyance in trust, gift,
transfer by bequest, devise or descent, or other transfer or disposition of any
kind, whether voluntarily or by operation of law, directly or indirectly, of
Units shall be strictly prohibited and void, provided that such restrictions on
transfer will not apply to a gratuitous transfer of the Units, provided, and
only if, you obtain the Committee’s prior written consent to such transfer.

 

9.2    Market Standoff. In connection with any underwritten public offering by
the Company of its equity securities pursuant to an effective registration
statement filed under the Securities Act, you and any transferee agree not to
sell, make any short sale of, loan, hypothecate, pledge, assign, grant any
option for the purchase of, or otherwise dispose or transfer for value or agree
to engage in any of the foregoing transactions with respect to, any shares of

 

-3-



--------------------------------------------------------------------------------

Common Stock acquired upon the conversion of Units if so requested by the
underwriter. Such limitations will be in effect for such period of time as may
be requested by the underwriter.

 

10. Independent Tax Advice

 

You acknowledge that determining the actual tax consequences to you of receiving
Units or shares of Common Stock or deferring or disposing of Units or shares of
Common Stock may be complicated. These tax consequences will depend, in part, on
your specific situation and may also depend on the resolution of currently
uncertain tax law and other variables not within the control of the Company. You
are aware that you should consult a competent and independent tax advisor for a
full understanding of the specific tax consequences to you of receiving,
deferring or disposing of Units or shares of Common Stock. Prior to executing
this Agreement, you either have consulted with a competent tax advisor
independent of the Company to obtain tax advice concerning the Shares in light
of your specific situation or have had the opportunity to consult with such a
tax advisor but chose not to do so.

 

11. Withholding and Disposition of Shares

 

You agree to make arrangements satisfactory to the Employer for the payment of
any federal, state, local or foreign withholding tax obligations that arise with
respect to this Stock Unit Award, including, without limitation, the receipt of
shares of Common Stock. Notwithstanding the previous sentence, you acknowledge
and agree that the Employer has the right to deduct from payments of any kind
otherwise due to you any federal, state or local taxes of any kind required by
law to be withheld with respect this Stock Unit Award, including, without
limitation, the receipt of shares of Common Stock.

 

12. General Provisions

 

12.1    No Waiver. No waiver of any provision of this Agreement will be valid
unless in writing and signed by the person against whom such waiver is sought to
be enforced, nor will failure to enforce any right hereunder constitute a
continuing waiver of the same or a waiver of any other right hereunder.

 

12.2    Undertaking. You hereby agree to take whatever additional action and
execute whatever additional documents the Committee may deem necessary or
advisable in order to carry out or effect one or more of the obligations or
restrictions imposed on either you, the Units or the shares acquired upon
conversion of the Units pursuant to the express provisions of this Agreement.

 

12.4    Agreement Is Entire Contract. This Agreement constitutes the entire
contract between the parties hereto with regard to the subject matter hereof.

 

12.5    Successors and Assigns. The provisions of this Agreement will inure to
the benefit of, and be binding on, the Company and its successors and assigns
and you and your legal representatives, heirs, legatees, distributees, assigns
and transferees by operation of law, whether or not any such person will have
become a party to this Agreement and agreed in writing to join herein and be
bound by the terms and conditions hereof.

 

-4-



--------------------------------------------------------------------------------

12.6    No Employment or Service Contract. This Agreement does not confer upon
you any right with respect to continuance of employment by the Employer, nor
does it interfere in any way with the right of your employer to terminate your
employment or services at any time.

 

12.7    Counterparts. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original, but which, upon
execution, will constitute one and the same instrument.

 

12.8    Governing Law. This Agreement will be construed and administered in
accordance with and governed by the laws of the State of Illinois.

 

13. [Section 409A Compliance

 

The Company intends that any Unit conversion, deferral and other provisions
applicable to your Stock Unit Award fully comply with the payout and other
limitations and restrictions imposed under Section 409A of the Internal Revenue
Code of 1986, as amended (“Code”), as clarified or modified by IRS guidance – in
each case if and to the extent such Code Section 409A is otherwise applicable to
your Stock Unit Award and such compliance is necessary to avoid the penalties
otherwise imposed under Code Section 409A. In this connection, the Company and
you agree that the payout timing provisions applicable to the Stock Unit Award,
and the terms of any deferral and other rights regarding such Stock Unit Awards,
shall be deemed modified, if and to the extent necessary to comply with the
payout and other limitations and restrictions imposed under Code Section 409A,
as clarified or modified by IRS guidance – in each case if and to the extent
such Code Section 409A is otherwise applicable to your Stock Unit Award and such
compliance is necessary to avoid the penalties otherwise imposed under Section
409A.]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
indicated above on the first page of this Agreement as the Grant Date.

 

STRATEGIC HOTEL CAPITAL, INC.   By:        

Its:

 

[Name of Grantee]